Fourth Court of Appeals
                                        San Antonio, Texas
                                            November 17, 2017

                                            No. 04-17-00732-CR

                                   IN RE Michael Joseph GRIFFITH

                                     Original Mandamus Proceeding 1


Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On November 3, 2017, Relator Michael Joseph Griffith filed a petition for writ of
mandamus, complaining of the trial court’s refusal to rule on his “Motion for Appointment of
Attorney and the Granting of an Evidentiary Hearing.” The State filed a reply. This court is of
the opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b); see also Padieu v. Court of Appeals of Tx., Fifth
Dist., 392 S.W.3d 115, 117-18 (Tex. Crim. App. 2013). The respondent may file a response to
the petition for writ of mandamus in this court no later than December 4, 2017. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on November 17, 2017.

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2017.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court




1
  This proceeding arises out of Cause Nos. 4285-91 and 4286-91, styled State of Texas v. Michael Joseph Griffith,
formerly pending in the 198th Judicial District Court, Mason County, Texas. Relator’s motion was filed in the
452nd District Court, Mason County, Texas, the Honorable Robert Rey Hofmann presiding.